         Case 1:20-cr-00160-MKV Document 389 Filed 06/08/21 Page 1 of 1


                                                                                  Colson Law PLLC
                                                                                  80 Broad Street, 19th Floor
                                                                                  New York, NY 10004
                                                                                  (212) 257-6455
                                                                                  www.colsonlaw.com




                                                 June 8, 2021

By ECF

The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:    United States of America v. Erica Garcia, 1:20-cr-00160-10-MKV

Dear Judge Vyskocil:

        I represent Erica Garcia, who is currently on release pending the above-referenced matter.
Her release conditions have certain travel restrictions. I write to respectfully request that Ms.
Garcia be permitted to attend the ExoticsCon veterinary conference (www.exocticscon.com) in
Nashville, Tennessee in late August 2021. The conference is a training program for reptile and
amphibian veterinarians. Ms. Garcia is a member of the Association of Reptile and Amphibian
Veterinarians, and she is employed by the Cooper City Animal Clinic in South Florida, where
she treats reptile and amphibian pets.

        If approved, Ms. Garcia would travel to Tennessee on August 28, 2021 and return to
Florida on September 2, 2021. Prior to leaving, she would provide Pretrial Services with her
flight and hotel information.

        AUSA Andrews Adams and Pretrial Services Officer Nelson Valenzuela consent to this
request.


                                                 Respectfully submitted,

                                                 /s/

                                                 Deborah Colson

cc: AUSA Andrew Adams
    Pretrial Services Officer Nelson Valenzuela
